Citation Nr: 0606095	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for pre-syncopal 
episodes (with seizures, headaches, and blackouts).

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from November 1974 to November 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this decision, the RO denied 
entitlement to service connection for a cervical spine 
disability, pre-syncopal episodes (with seizures, headaches, 
and blackouts), and post-traumatic stress disorder (PTSD).

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) from the Board sitting at the RO in December 
2005.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

At his Board hearing in December 2005, the veteran appears to 
raise the issue of entitlement to service connection for disc 
herniation at the T8-T9 and T9-T10 levels.  The Board finds 
that this issue is not properly before it at the present time 
and that it is not inextricably intertwined with the issues 
on appeal.  Therefore, this matter is referred to the RO for 
the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his Board hearing in December 2005, the veteran testified 
that he had been receiving Social Security Administration 
(SSA) disability benefits for the past three years.  The U. 
S. Court of Appeals for Veterans Claims (Court) has ruled on 
the importance of VA obtaining medical evidence in the 
possession of the SSA that would be pertinent to current 
disability claims.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, on remand, the Agency of Original 
Jurisdiction (AOJ) should obtain the veteran's medical 
evidence in the possession of SSA.

The veteran has alleged that he was the victim of a personnel 
assault while in active service.  This assault apparently 
occurred sometime after he was stationed at Fort Bliss, Texas 
in May 1975.  The veteran has asserted that his memories of 
this incident are not complete and that his personal assault 
included an incident of suffocation and trauma to his head.  
The veteran testified at his hearing in December 2005, that 
soon after this assault he was seen at the Beaumont Army 
Hospital for his trauma.  He also claimed to have reported 
this assault to the U. S. Army's Criminal Investigation 
Division (CID).  This report was made in recent years and it 
is unclear if this investigation is ongoing or a final report 
has been issued.  Finally, the veteran claims that a few 
years after his separation in November 1978 he tried to 
reenlist in the military.  He reportedly was given an 
entrance examination, but was denied reenlistment.  On 
remand, the AOJ should request these records from their 
sources or other appropriate custodians.  This development 
should continue until the appropriate custodians indicate 
that such records do not exist, or further development can be 
determined by the AOJ to be futile.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. §§ 3.159(c)(2), 3.303(f) 
(2005); see also Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (VA must obtain all pertinent medical records which 
have been called to its attention.)

A review of the claims file indicates that the RO has not 
fully developed evidence, to include alternative sources, 
under the provisions of 38 C.F.R. § 3.304(f)(3) for an in-
service personal assault.  See VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c) (February 20, 1996) (recently 
converted to M21-1 MR, IV.ii.1.D.14).  The Court has held 
that the provisions in M21-1, Part III, 5.14(c), on which the 
provisions of 38 C.F.R. § 3.304(f)(3) are based, that address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations.  YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 
272 (1999).

The veteran has claimed that his performance on active 
service took a drastic decline after his personal assault.  
To support this claim, he has submitted a copy of a 
certificate awarding him the Honor Graduate Award of his 
class at Advanced Individual Training (AIT) in May 1975.  
However, his service personnel records contain four citations 
for nonjudicial punishment beginning in July 1976 for 
infractions to include absence from his place of duty, 
failing to obey a lawful order, and wrongfully appropriating 
a military vehicle.  His father has submitted a written 
statement that asserts the veteran had threatened suicide 
during his active service, although the reasons given by the 
veteran concerned his girlfriend.  In addition, the veteran 
began to complain of severe headaches, blackouts, dizziness, 
loss of consciousness, and jerking in his extremities in 
service outpatient records beginning in May 1977.  On remand, 
the AOJ should seek a psychiatric opinion on whether this 
documented behavior is consistent with the occurrence of an 
in-service personal assault.  In addition, a medical opinion 
should be obtained on whether the veteran currently suffers 
with PTSD and whether this disorder is etiologically related 
to his claimed in-service stressor.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)

As discussed above, the Board is remanding for development 
the issue of service connection for PTSD.  The veteran has 
contended that his current pre-syncopal episodes are related 
to his PTSD, and a VA medical opinion of March 2001 appears 
to support this contention.  As adjudication of the pre-
syncopal episodes are inextricably intertwined with the 
determination on whether PTSD is service-connected, the Board 
will hold this issue in abeyance until development of the 
PTSD claim has been completed.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Contact the veteran and request him 
to provide corroborating evidence of his 
alleged in-service stressors.  Inform him 
the currently identified stressor is 
being sexually assaulted by two 
individuals sometime after arriving at 
his duty station at Ft. Bliss, Texas in 
May 1975.  Inform him that detailed 
information is needed in order to verify 
this stressor, to include specific place, 
date, time, units involved, and people 
involved (to include name, rank, and 
units assigned to).  He should also be 
informed that this stressor can be 
verified through other evidence such as 
medical records, newspaper reports, law 
enforcement reports, evidence of behavior 
changes after the event, contemporaneous 
letters, statements from those involved 
or others aware of the events, diaries 
and/or journals, etc.  This notification 
letter should be in compliance with the 
provisions of 38 C.F.R. § 3.304(f)(3) 
discussing development of evidence 
corroborating an in-service personal 
assault.  Allow the veteran a reasonable 
time to respond.  Any response or 
evidence submitted by the veteran must be 
incorporated into the claims file.

2.  Contact the SSA and request legible 
copies of its decision to award SSA 
disability benefits and all medical 
evidence reviewed in connection with this 
decision.  All responses and/or evidence 
should be associated with the claims 
file.

3.  Contact the North Florida/South 
Georgia VA Health Care System and the 
Gainesville VA Medical Center, and 
request copies of the veteran's treatment 
records dated from February 2003 to the 
present time.  All responses and/or 
evidence received should be incorporated 
into the claims file.

4.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of all available mental health 
records/psychiatric examinations 
associated with the veteran's active 
service period.  They should be 
specifically requested to provide any 
reenlistment examination he underwent 
within a few years after his separation 
from active service in November 1978.  
The NPRC should be requested to provide a 
specific answer on whether such records 
exist.  All responses and/or evidence 
received should be associated with the 
claims file.

5.  Directly contact the Beaumont Army 
Hospital in Ft. Bliss, Texas and request 
copies of all the veteran's treatment 
records in its possession.  The hospital 
should be requested to provide a specific 
response on whether this evidence is 
currently in its possession.  All 
responses and/or evidence received should 
be associated with the claims file.

6.  Contact the U. S. Army CID, to 
include any office of the CID at Ft. 
Bliss, Texas (if appropriate), and 
request all evidence and reports 
concerning the veteran's alleged sexual 
assault at Ft. Bliss, Texas, sometime in 
the mid-1970s.  The CID should be 
requested to provide a specific answer on 
whether such an investigation is ongoing 
or whether any reports of such an 
investigation are in its possession.  All 
responses and/or evidence should be 
incorporated into the claims file.  

7.  Refer the veteran's claims file to 
the appropriate healthcare professional 
in order to determine if there is 
evidence of behavior changes that 
indicate the occurrence of an in-service 
stressor.  In this regard, the following 
history and instructions should be 
provided to the reviewer:

The veteran has alleged that sometime 
after arriving at Ft. Bliss, Texas in May 
1975 he was subjected to a 
personal/sexual assault.  He cannot 
remember the exact date of this assault.  
The veteran claims that he was bound, 
gagged, suffocated, and then presumably 
hit in the head resulting in him being 
unconscious.  He has acknowledged that he 
did not report this assault to his 
military superiors or healthcare 
providers.  The veteran has argued that 
his in-service performance substantially 
decreased after this assault.  He also 
claims that he developed an osseous 
lesion of the cranium, blackouts, 
headaches, seizures, and jerking in his 
extremities as a result of this assault.  
At his hearing in December 2005, the 
veteran noted that he had called home 
during his military service and 
threatened to commit suicide.  He told 
his parents his problems were due to his 
separation from his girlfriend, but 
testified he used this reason because he 
could not bring himself to inform them of 
his sexual assault.

The veteran's psychiatric evaluation on 
his entrance examination of November 1974 
was marked normal.  He did not report any 
prior medical history of psychiatric 
problems or symptoms.  He graduated from 
his Advanced Individual Training (AIT) in 
May 1975 as an honor graduate.  He was 
stationed at Ft. Bliss, Texas in May 
1975.  Subsequent to this assignment, he 
received the following military 
nonjudicial punishments:  1) in July 1976 
for failing to obey a lawful order and 
being absent from his place of duty, 2) 
in April 1977 for wrongfully 
appropriating the use of a military 
vehicle, 3) in June 1977 for being absent 
from his place of duty, and 4) in 
February 1978 for being absent from his 
place of duty.  The service medical 
records indicate that in February 1976 
the veteran was involved in a motorcycle 
accident.  No head injury was reported or 
diagnosed.  Starting in May 1977 he 
complained of general malaise, sore 
throat, and severe right-sided headaches.  
The assessments were to rule out 
tonsillitis, and strep throat.  In 
January 1978, the veteran complained of 
loss of consciousness, blackouts, 
dizziness, and jerking in his 
extremities.  These had reportedly first 
occurred six months prior to January 
1978.  A military neurology examination 
in January 1978 noted that the veteran 
was somewhat reticent.  An 
electroencephalogram (EEG) and 
computerized tomography (CT) of his brain 
were reported to be normal.  A skull X-
ray noted an area of increased density 
just superior to the orbital roof, which 
was possibly an irregular calvarial 
ossification or possible sphenoid 
osteochondroma.  The impressions included 
history of "odd spells" (to rule out 
"C.O.," migraine, and conversion or 
secondary gain), and osseous lesion of 
the cranium.  In a letter dated in 
November 2005, the veteran's father 
reported that during the period his son 
suffered with blackouts he had also 
called home and threatened to commit 
suicide.  The father indicated that the 
veteran claimed his problems were "over 
a girl."  At his separation examination 
in July 1978, the veteran did not report 
any prior history of a psychiatric 
disorder.  However, he did report a 
fainting spell every three to four 
months.  On examination, his psychiatric 
evaluation was reported to be normal.

The post-service VA medical records 
indicate that the veteran started to 
receive psychiatric treatment beginning 
in the late 1990s.  His assessments and 
diagnoses include alcohol and cannabis 
abuse/dependence, major depressive 
disorder, depressive disorder, not 
otherwise specified (NOS), personality 
disorder NOS, dissociative features, 
somatization, and PTSD.  It appears that 
the PTSD was associated with the 
veteran's reported personal/sexual 
assault during active service.  However, 
the veteran reported in February 2001 
that he and his brother were physically 
abused by their parents at the ages of 8 
and 9 when they were beaten with belts.  
He reported that his alcohol use began 
prior to military service at the age of 
16 and that his cannabis use began during 
his active service period.  The veteran 
also reported that both his mother and 
brother had been diagnosed with 
schizophrenia.  VA brain magnetic 
resonance image (MRI) of December 2000 
and a VA neurology examiner of March 2001 
have ruled out the existence of 
epilepsy/seizures.  The March 2001 
examiner appears to associate the pre-
syncopal episodes to a cardiovascular 
source related to the veteran's PTSD.

The healthcare professional should review 
the evidence in the claims file and 
provide an opinion on whether any in-
service contemporaneous behavior changes 
indicate that a personal/sexual assault 
had been committed.  A complete rationale 
must be given for any opinion expressed 
and the foundation for all conclusions 
should be clearly set forth.  The report 
should be associated with the veteran's 
claims folder.

8.  After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any 
alleged or other in-service stressor has 
been corroborated by the evidence of 
record and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.  Only if a 
stressor is verified by the record should 
the VA psychiatric examination discussed 
below in paragraph 9 be obtained.

9.  Thereafter, if applicable, the 
veteran should be afforded a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
current PTSD.  The claims folder must be 
sent to the examiner for review.  A copy 
of this remand must also be provided to 
the examiner.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported an alleged in-
service sexual/personal assault occurred 
sometime after May 1975.  Accompanying 
these instructions should be a 
determination of what stressor has been 
verified by the record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  In this regard, the examiner 
is instructed to consider only the 
stressors identified by the RO as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

10.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, a cervical spine 
disability, and pre-syncopal episodes, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to these claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


